Exhibit 3.3 EYE CARE INTERNATIONAL, INC. Certificate of Designation Series C Mandatory Convertible Preferred Stock Pursuant to Section 151 Of the General Corporation Law of the State of Delaware Eye Care International, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware (hereinafter called the “Corporation”), DOES HEREBY CERTIFY that, at a meeting of the Board of Directors on August 5, 2004, the following resolution was duly adopted by the Board of Directors of the Corporation pursuant to Section 151 of the General Corporation Law of the State of Delaware: RESOLVED, that pursuant to the authority vested in the Board of Directors of the Corporation by Article 4 of the Corporation’s certificate of incorporation, as amended (the “Certificate of Incorporation”), a series of Preferred Stock of the Corporation be, and it hereby is, created out of the authorized but unissued shares of the capital stock of the Corporation, such series to be designated
